Case 9:17-cv-81261-WPD Document 132 Entered on FLSD Docket 05/07/2019 Page 1 of 5



                       IN TH E UN ITE D STAT ES D ISTR ICT C O U R T
                      FO R TH E SO U TH ER N D ISTR ICT O F FL O R ID A

                 CA SE N O .9:I7-CV -8IZ6I-DIM ITRO U LEA SN ATTH EW M AN

   ALL-TA G COR P.,

                      Plaintiff,                              FILED BY                   D.C .

                                                                     MAt 27 2219
                                                                    ANGELA E.NOBLE
                                                                    CLERK U S DISI C'E
   CHECKPOINT SYSTEM S,lN C.,                                       s.
                                                                     D.oF/uà.-w.ee.

                      D efendant.

    O RD ER DEN YIN G IN PAR T D EFEN DA N T'S M O TIO N TO CO M PEL N O N -PA RTY
        BESTSECURITY ACQUISITION LLC TO PRODUCEALLDOCUMENTS
                            RESPONSIVE TO SUBPOENA IDE 971
                                               A ND
             REOUIRING FURTHER CONFERM L AND SETTIN G HEARING

         TH IS C A USE is before the Court upon D efendant, Checkpoint System s, Inc.'s

  (isDefendanf') Motion to CompelNon-party Best Security Acquisition,LLC to Produce all
  DocumentsResponsiveto SubpoenagDE 971.Thismatterwasreferred to theundersignedupon
  an O rderreferring alldiscovery m atters to the undersigned forappropriate disposition.See DE 51.

  Non-partyBestSecurityAcquisition,LLC (tsBestSecurity'')didnottilearesponse,howeverboth
  D efendantand BestSecurity subm itted a JointN otice atDE 123 stating theirrespective positions.

  The Courtheld a hearing on the M otion on M ay 6,2019,and the Courtalm ounced certain rulings

  on the record.ThisOrderserves to m em orialize and furtherexplain the Court'srulings.

         Defendant asks the Court to enter an Order com pelling Best Security to produce all

  docum ents and inform ation responsive to its Subpoena to Produce Docum ents served on
Case 9:17-cv-81261-WPD Document 132 Entered on FLSD Docket 05/07/2019 Page 2 of 5




  N ovem ber 11,2018.

         Specitically,the Subpoena seeks:

     D ocum ents sufficient to show the follow ing infonnation for your sales of EA S system s to
     Retailers:
         a. The entities to w hom you sold the EA S system s;
         b. W hen you sold theEA S system sto those persons;
         c. The quantities ofEA S system s sold;and
         d. The prices ofthe EA S system s.
     Docum ents sufficient to show the follow ing inform ation for your sales of EA S labels to
     Retailers:
         a. The entities to w hom you sold the EA S labels'
                                                          ,
         b. W hen you sold the EA S labelsto those persons;
         c. The quantities ofEA S system s sold;and
         d. The prices ofthe EA S labels.
     Docum ents sufficient to show the follow ing infonuation for your sales of EA S labels to
     m anufacturers,distributors,or packagers of packaged goods;or through any sourcetagging
     arrangem ent:
         a. The entitiesto w hom you sold the EA S labels;
         b. W hen you sold the EA S labelsto those persons;
         c. The quantities ofEA S system s sold;and
         d. The prices ofthe EA S labels.
     A greem ents betw een Best Security Industries and any other entity relating to providing
     Retailersw ith EA S system installation orservice,CCTV ,and Fire/lntrusion services.
     Docum ents sufficientto show the geographic areas in the United Statesw here Best Security
     Industries (eitheron itsown or in affiliation with another entity or entities)can provide
     installation and/or service ofEA S system s.

         Defendantargues in itsM otion thatbecause BestSecurity is a com petitorofboth Plaintiff

  and D efendant,its sales inform ation is relevantto Plaintiff's claim s that D efendant is using its

  dom inance in the industry to foreclose com petition in the relevantm arkets.Therefore,D efendant

  seeks Best Security's sales inform ation in order to refute Plaintiff's claim s.Best Security has

  objectedtothesubpoenainitsentirety,arguingthatthesubpoenaisurmecessarilyoverbroadand
  seeks an extensive am ount of confidential business inform ation. Best Security has also been

  subpoenaed by Plaintiff,A ll--fag Corp.,forthe sam e salesinfonuation.


                                                    2
Case 9:17-cv-81261-WPD Document 132 Entered on FLSD Docket 05/07/2019 Page 3 of 5




         The Courthascarefully considered theM otion (DE 971,the JointNotice (DE 1231,the
  argum entspresented by the partiesand by B estSecurity atthe M ay 6,2019 hearing,and the entire

  docket in this case.A fter careful consideration,the Court finds that D efendant's Subpoena is

  overbroad and thatthe am ountof inform ation requested by D efendantis disproportionate to the

  needs ofthiscase.See e.g.,TYR Tactical,LLC v.Protective Prod.Enterprises,LLC,N o.15-ClV -

  61741,2016 W L 10647314 (S.D.Fla.M ar.8,2016).Production of allthe requested sales
  infonnation would be unduly burdensom e and invasive to BestSecurity.Further,since non-party

  BestSecurity is a directcom petitor ofboth Plaintiffand D efendant,the Courtis concerned about

  contidentiality and proprietary issues regarding the requested sales inform ation.Based on the

  representationsofthe pm iesand BestSecurity atthe M ay 6,2019 hearing,the Courtbelievesthat

  com prom ise on this M otion is entirely possible.Therefore,as stated in open court,itis hereby

  O RD ER ED as follow s:

            D efendant'sM otion to Com pelN on-party BestSecurity A cquisition,LLC to Produce

            a1lDocumentsResponsivetoSubpoena(DE 971isDENIED totheextentthatitseeks
            to compelBestSecurity toprovideallinformation soughtintheSubpoenaincluding
            inform ation regarding the sales ofEA S system s and labels,the identity ofcustom ers,

            dates of sale,quantities sold,and productprices,as wellas agreem ents between Best

            Security and otherentities relating to EA S system installation or service,CCTV ,and

            Fire/lntrusion services.

            There is,how ever,som e discovery thatBestSecurity w illhave to produce.The guiding

            starisrelevanceand proportionality underFederalRule ofCivilProcedure26(b)(1).
            Defendant,Plaintiff,and BestSecurity shallcontinue to confer in an attem ptto com e

                                                3
Case 9:17-cv-81261-WPD Document 132 Entered on FLSD Docket 05/07/2019 Page 4 of 5



              to a resolution on this m atter and to agree on narrowed requeststo Best Secudty that

              areboth relevantandproportionaltothiscase.On orbeforeM ay 13,2019,Defendant,

              Plaintiff, and Best Security shall subm it to the Court either a proposed order

              m em orializing the parties' agreem ent, or they shall file a Joint N otice advising the

              Courton w hat,if anything,has been resolved and the specitic issues that rem ain in

              dispute,aswellasthepositionofeachpartyonthespecitk remainingdisputets).
              ltishereby O R DER ED thata furtherdiscovery hearing on this M otion shallbe held

              as follow s':

                                   D A TE:          W ednesday,M ay 15,2019
                                   TIM E:           2:00 P M .2
                                   PLA CE:          U nited States DistrictCourt
                                                    701 Clem atis Street
                                                    W estPalm Beach,Florida
                                                    Courtroom :6,Third Floor

              Finally,the parties and BestSecurity represented atthe hearing thatthey had com e to

              an agreem entregarding the tm h requestofthe Subpoena.B est Security has agreed to

              produce docum ents to D efendant that establish that it installs and services system s

              nationw ide,to thatextentthatsuch a docum entexists.BestSecurity is O R D ERED to

              conducta thorough and diligentsearch for any such docum ents and produce them to

              D efendanton orbefore M ay 15,2019.

              The Clerk is directed to m ail a copy ofthis Order to counselfor Best Security,Eric



  llflintheparties'and BestSecurity'sJointNoticefiled onM ay l3,2019,thepartiesand BestSecuritiesinform the
  Courtthattheyhavecompletelyresolvedthisissue,theCourtw illconsidercancellingthediscoveryhearingscheduled
  forM ay 15,2019 asto thisM otion only.
  2Topromotejudicialandattorneyeconomy,theCourtissettingthisMotionforhearingatthesamedateandtimeof
  asim ilarmotion intherelated case8:lg-m c-8os6z-D im itrouleas/M alhew man.

                                                       4
Case 9:17-cv-81261-WPD Document 132 Entered on FLSD Docket 05/07/2019 Page 5 of 5




              Horbey ofLazer,Aptheker,Rosella & Yedid,P.C.,515 N.FlaglerDrive,Suite 400,

              W estPalm Beach,FL 33401.3 A dditionally, counselforD efendantis O RD ER ED to

              em ailacopyofthisO rderto counselforBes            ecurity,athorbey@ larypc.com.
          D O NE and O R DER ED in Cham bersthis
                                                          J dayOfMay,2019,atWestPal
                                                                                  mBeach,
  Palm Beach County in the Southern Districtof orida.


                                                     W ILLIAM M AT EW M A N
                                                  U N ITED STA TES A GISTR ATE JUD G E




  3IfM r, Horbeyw ishestoreceiveCM /ECFnotificationsofelectronicfilingsinthiscase,heshouldt5letheappropriate
  Notice ofAppearance w ith the Court.

                                                     5
